DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) for failure to point out and distinctly claim the subject matter. 

Claim 1, line 6, appears to perhaps be missing the word with, or something similar, as in “operator data with at least one operator device…”. The claims will be examined as if the word with is missing in such a satisfaction. Correction or clarification is required regardless. Claims 2-10 inherit this rejection. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11-13, 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendro et al. (US 9,230,446).

Regarding claims 1 and 11, Mendro discloses a simulation system which combines live and simulated data during training exercises, as described in col. 3: 47-56. Mendro discloses a LRU transceiver from a live aircraft which is configured to exchange live LRU data regarding an LRU device (i.e. a real aircraft detects radar sensor data). See col. 10: 38-43. Mendro discloses a LRU transceiver from a simulated aircraft which is configured to exchange simulated LRU data regarding a simulated LRU device (i.e. a simulated aircraft simulates radar data). See col. 11: 1-6. Mendro discloses an operator transceiver configured to exchange data with an operator device (i.e. the live aircraft cockpit). See col. 10: 43-50. Mendro discloses a gateway which merges the live and simulated tactical data in accordance with a ruleset to generate merged LRU data, which is transmitted to the operator device as data. See col. 11: 7-18. 

Regarding claims 2 and 12, Mendro discloses filtering commands from received operator data to generate live tactical LRU commands and simulated tactical LRU commands in accordance with a filtering rule set, and transmitting live commands to the live tactical LRU device, and simulated commands to the simulated LRU device. See col. 14: 4-19.

Regarding claims 3 and 13, Mendro discloses displaying both live and simulated radar tracked objects. See col. 11: 42-62.

Regarding claims 6 and 16, Mendro discloses merging the simulated data as AR data on a live video stream. See col. 11: 63-68.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mendro et al. (US 9,230,446) in view of Huffman et al. (US 6,053,736). 

Regarding claims 4 and 14, Mendro discloses audio in col. 12: 1-5, but there is no specific mention of a simulated audio stream. However, this is established with regard to simulation systems, as is disclosed by the simulation system of Huffman in col. 6: 9-25. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider such with the Mendro system, in order to allow for an immersive environment. 

Claims 7, 10, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Mendro et al. (US 9,230,446) in view of Lechner (US 2017/0294135). 

Regarding claims 7 and 17, Mendro discloses merging the simulated data as AR data on a live video stream, See col. 11: 63-68, but there is no explicit disclosure of 3D simulated data. However, this is established with regard to simulations, as is disclosed by Lechner in paragraph 0041. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Mendro system, in order to provide an immersive simulation. 

Regarding claims 10 and 19, Mendro does not disclose filtering out live data when simulation data is received, but this is established with regard to similar simulation systems, as is disclosed by Lechner in paragraph 0048. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Mendro system, in order to provide a realistic simulation.   

Allowable Subject Matter
Claims 5 and 15 are objected to as depending from a rejected base claim, but would be allowable if re-written to include the base claim and any intervening claims. The claim is considered allowable as the prior art does not teach or suggest the claimed system, including the RF space analysis as claimed. 

Claims 8-9 and 18 are objected to as depending from a rejected base claim, but would be allowable if re-written to include the base claim and any intervening claims. The claims are considered allowable as the prior art does not teach or suggest the claimed system including the EO-IR output and the claimed WAMI imagery training data-set. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715